The only questions presented on this appeal relate to the action of the court in overruling a motion by counsel for the appellant to quash the affidavit for search warrant, to quash the search warrant and to suppress all evidence and testimony incident to said search under said warrant.
There was a hearing upon said motion and the officer who signed the affidavit for said warrant testified that, at the time he made said affidavit, he was sworn by one of the judges of the municipal court of Indianapolis; that, under oath, he then and there informed the said judge that a certain person had told him, the officer, that he, the informant, had seen whisky sold in the place of the appellant, 969 Holmes avenue, Indianapolis; that he made the affidavit for the search warrant upon information and belief, and that the court issued the warrant *Page 31 
after hearing his said information. This testimony disclosed probable cause for the issuing of said warrant and the court did not err in the rulings of which complaint is made. Wallace v.State (1927), 199 Ind. 317, 157 N.E. 657.
Affirmed.